Citation Nr: 0332910	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-08 277	)	DATE
	)
	)

Received from the
Department of Veterans Affairs(VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to education assistance benefits under 
Chapter 30, Title 38, United States Code, for courses pursued 
from August 19, 1999 to December 17, 1999. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating action of 
the Oakland, California RO that denied the veteran's claim 
for service connection for PTSD.  A notice of disagreement 
(NOD) was received in August 1999.  The RO issued a statement 
of the case (SOC) in October 1999; however, that SOC was 
returned as undeliverable and the RO re-issued the SOC in 
March 2000.  A substantive appeal was received from the 
veteran in April 2000.

The veteran has also perfected an appeal from an October 1999 
determination by the RO in Muskogee, Oklahoma that denied his 
claim for educational assistance benefits for the time period 
in question.  An NOD as to that claim was received in 
November 1999 and the RO issued an SOC later that same month.  
The veteran submitted a substantive appeal in August 2000.  

In July 2001, August 2002 and January 2003, the Board 
remanded these matters to the RO for additional necessary 
actions-specifically, to schedule the veteran for hearing, 
as requested.  

During the course of this appeal, the veteran testified 
during three hearings: before RO personnel in April and May 
2000, and before the undersigned Veterans Law Judge at the RO 
in May 2003; transcripts of all hearings are of record.  
During the May 2003 hearing, the veteran submitted additional 
evidence and waived initial consideration of that evidence by 
the RO.  See 38 C.F.R. § 20.800 (2003).  The Board has 
accepted that evidence for consideration in connection with 
the claims on appeal.  

The RO in Oakland, California, most recently certified the 
appeal to the Board.  

The Board's decision on the claims for service connection for 
PTSD and entitlement to benefits under Chapter 30, the only 
two issues for which an appeal has been perfected, are set 
forth below.  The remand following the decision addresses 
additional issues adjudicated and denied, and for which the 
veteran has filed the first of two actions needed to place 
these issues in appellate status.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The probative medical evidence does not establish a 
diagnosis of PTSD. 

3.  The veteran had completed the objective of his education 
program prior to August 1999.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 
(West. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2003); 38 C.F.R. § 3.304(f) (1998).

2.  The criteria for entitlement to educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
courses pursued from August 19, 1999 to December 17, 1999, 
have not been met.  38 C.F.R. §§ 21.4253, 21.7020, 21.7110 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

A.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection for PTSD has been 
accomplished. 

Through the March 1999 rating decision, the October 1999 SOC 
and June 2000 SSOC, the veteran has been notified of the law 
and regulations governing the claim, the evidence that has 
been considered in connection with his appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit information and evidence.  

In a September 2002 and April 2003 letters, the RO notified 
the veteran of the evidence needed to substantiate his claim.  
The veteran was notified of the evidence the RO had 
considered and type of evidence he could submit to 
substantiate his claim for increase.  The letters also 
indicated that the RO would obtain outstanding pertinent 
medical evidence if the veteran provided sufficient 
information, and, if necessary, authorization.  Through these 
letters, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)). 

In this case, in both the September 2002 and April 2003 
letters, the RO requested that the veteran submit additional 
information or evidence within 30 days of the date of the 
letter, or the RO would decide the claim based on the 
evidence already of record.  The Board points out that, 
however, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (the implementing 
regulation) as inconsistent with 38 U.S.C. § 5103(b)(1).  The 
Federal Circuit found that the 30-day period provided in 38 
C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Notwithstanding the PVA v. Secretary decision, the Board 
finds no violation of the notification provisions of 38 
U.S.C.A. § 5103(b)(1), pertaining to VA requests for 
information and evidence, that would affect the outcome of 
the decision in this case.  In response to the RO's September 
2002 letter, in October 2002, the veteran requested a 10 day 
extension to provide the requested information, but did not 
submit any information or evidence prior to his May 2003 
Board hearing.  During that hearing, the veteran offered 
testimony. As well as documentary evidence-a statement from 
a private therapist-in support of his claims.  His testimony 
concentrated on the events in service (the circumstances of 
which were already noted in the record) and, despite the 
questioning in this regard, did not indicate that there was 
any further evidence to obtain.  As indicated above, the 
Board is considering the veteran's testimony and the 
additional evidence submitted during the hearing.  

To the extent that VA has failed to fulfill any duty to 
notify the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  The RO notified of the veteran of 
the information needed to substantiate his claim, and shortly 
thereafter, the veteran offered documentary evidence and 
testimony in support of his claim for service connection for 
PTSD.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records and arranging for 
the veteran to undergo a VA examination in November 1999.  
The veteran has not identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim that has not already been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim for 
service connection for PTSD is ready to be considered on the 
merits.

B.  Background

The veteran submitted a claim for service connection for PTSD 
in August 1998.  He contends that he suffers PTSD as a result 
of stressful experiences in service.  In numerous written 
statements and testimony at personal hearings, he described 
the circumstances of the claimed incidents.  He alleges that 
his supervisor criticized his work performance in front of 
others and later harassed him when he complained.  He further 
claims to suffer from painful recollections of the incidents.  

In April 1998, the RO attempted to obtain the veteran's 
service personnel records, but was unsuccessful.  

Service medical records include reports referable to several 
psychiatric evaluations.  In February 1993, the veteran 
complained of a three week history of depression following 
transfer from one job to another.  The diagnosis was that of 
situational reaction.  The report of an April 1994 
psychological evaluation yielded the impression of 
occupational problem.  It was noted that the veteran's 
current symptoms did not warrant a "formal" psychiatric 
diagnosis.  A March 1994 evaluation included the assessment 
of [question] passive/aggressive traits in work environment.  
The report of a May 1994 consultation did not include a 
diagnosis "due to lack of information;" no follow-up 
treatment was deemed necessary.  The veteran was determined 
to be psychologically fit for duty.  

Post-service medical records detail VA treatment and include 
diagnoses of adjustment disorder and notations of anxiety and 
PTSD.  In June 1999, the veteran reported that he had PTSD 
due to service when he was given a bad performance evaluation 
and was harassed.  The initial assessment was PTSD as a 
result of harassment in service.  In July 1999, the veteran 
complained of feeling stressed because of unemployment and 
was frightened of returning to work because it reminded him 
of his service experience when he felt victimized and 
sexually harassed.  The assessment was rule out PTSD, mixed 
personal disorder, depression.  A chart entry prepared later 
that month by an occupational therapist noted that the 
veteran presented with paper work describing symptoms of PTSD 
and wanted assistance with a claim for service connection.  
The therapist noted that the veteran may have PTSD as a 
result of his in-service experience, but stressed that he 
should concentrate on treatment; the veteran was noted to 
appear uninterested.  An August 1999 chart entry noted 
diagnoses of rule out PTSD, adjustment disorder.  A September 
1999 chart entry noted an assessment of rule out PTSD, rule 
out personality disorder.  

In connection with a November 1999 VA examination, the 
examiner reviewed the claims file, interviewed the veteran 
and noted his pertinent history.  The examiner noted the 
veteran's report that he believes he suffers PTSD due to 
service.  The examiner noted the veteran's report of 
traumatic incidents in which a female supervisor criticized 
him publicly, after which he complained and then was 
harassed.  The veteran described himself as being sexually 
traumatized.  The examiner noted that the veteran did not 
report any incidents which could be seen as sexual trauma.  
The VA examiner noted the in-service evaluations.  The 
veteran reported that his encounter with the supervisor 
during service was a traumatic event that has affected his 
performance in all other work settings and thus, resulted in 
PTSD.  

Following mental status examination, the examiner's 
impression was that the veteran has symptoms of insomnia, 
anxiety and distrust which he believes are related to having 
worked in a hostile work environment.  The examiner 
specifically stated that the veteran does not meet criteria 
for PTSD and the stressor that he described does not 
constitute a traumatic stressful event according to the DSM-
IV nosology.  The diagnosis was that of adjustment disorder, 
with depressed and anxious mood.  

Private medical records associated with the claims file 
include an October 1998 assessment of occupation problems.  A 
June 1999 chart extract notes the veteran's report that he 
had recently been "let go" from his job.  He dated some of 
his occupational difficulties to when he was "let go" from 
service.  

In an August 2000 statement, submitted at the May 2003 
personal hearing, a private therapist opined that the veteran 
suffers from PTSD related to the conditions surrounding his 
conflict with a superior officer, subsequent negative 
evaluations and discharge from service.  




C.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As the current version of 3.304(f), 
with regard to the three regulatory criteria-requiring only 
a diagnosis rendered in accordance with 38 C.F.R. § 4.125(a), 
which incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV)-is more favorable to the veteran, it must be considered 
in the adjudication of his claim.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the three criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002).].  

The veteran was apprised of the old version of the regulation 
in the October 1999 SOC and the June 2000 supplemental 
statement of the case included the new version.  Thus, as the 
veteran has been notified of the change in regulation and the 
general requirements have not been substantively changed (as 
explained below, this case turns on the question of 
diagnosis, not verification of the stressor), the Board finds 
that the veteran is not prejudiced by its decision on the 
merits of the claim herein.  See Bernard, 4 Vet. App. at 394.

Although the veteran's service personnel records could 
include information that supports his claim of harassment, 
the Board notes that the RO has not obtained those records.  
Nevertheless, the veteran's service medical records include 
reports of psychiatric evaluations noting his complaints and 
diagnosis of occupational problems; such evidence would 
appear consistent with the veteran's reports.  

However, even if the Board were to assume, arguendo, that 
there is credible supporting evidence that the claimed in-
service stressor actually occurred, service connection for 
PTSD still could not be granted..  A grant of service 
connection for that condition also requires a current 
diagnosis of PTSD, as well as medical evidence of a nexus 
between current symptomatology and the specific claimed in-
service stressor.  In this case, the claim must be denied 
because the probative medical evidence of record indicates 
that the veteran does not, in fact, suffer from PTSD.  

Post-service medical records include reference to a number of 
psychiatric diagnoses, including PTSD.  

The report of the November 1999 VA examination included the 
examiner's statement that the veteran does not meet the 
criteria for PTSD and the reported stressor does not 
constitute a traumatic stressful event according to DSM-IV 
nosology.  While the record includes references to a number 
of psychiatric diagnoses, including PTSD, some offered in 
connection with VA treatment, there are several instances in 
which that diagnosis is questioned and/or ruled out.  
Collectively, these medical records raise questions about the 
veracity of PTSD diagnoses of record.  

In this case, the Board finds that the November 1999 VA 
opinion, which was based on a review of the claims file is 
definitive and the most probative (persuasive) evidence on 
the question of whether the veteran, in fact, suffers from 
PTSD, particularly when such opinion is considered in light 
of the rest of the evidence of record.  See Prejean v. West, 
13 Vet. App. 444 (2000).  That examiner concluded that the 
veteran did not suffer PTSD.  The opinion was based on a 
review of the record and thorough examination of the veteran 
and was supported by detailed rationale and bases for the 
opinion.  In addition, that examination included an opinion 
that took into account the stressor reported by the veteran.

As the probative evidence of record indicates that the 
veteran does not, in fact, suffer from PTSD, there is no 
predicate for a grant of service connection.  Hence, the 
claim on appeal must be denied.

The Board does not doubt the sincerity of the veteran's 
belief that he currently suffers from PTSD as a result of his 
active military service.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he does, in fact, suffer from PTSD.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board has considered the applicability of the benefit-of-
the-doubt doctrine, but finds that the preponderance of the 
evidence is against the evidence is against finding that the 
veteran suffers from PTSD-the critical question in this 
case.  Accordingly, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Chapter 30 Benefits for the period from August 19, 1999 
to December 17, 1999 

As noted previously, pertinent sections of the VCAA and its 
implementing regulations establish, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 
3.159.  

In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim for 
entitlement to education assistance benefits under Chapter 30 
for courses pursued from August 19, 1999 to December 17, 1999 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The veteran contends that that he is entitled to educational 
benefits under Chapter 30 for courses taken between August 
and December 1999.  The veteran has reiterated his claim in 
written statements and testimony at a May 2000 personal 
hearing and disagrees with the assertion that he had 
completed his major course work.  The veteran has been found 
entitled to receive Chapter 30 benefits; at issue is whether 
he receives those benefits for the time period in question.  

VA will approve a program of education under Chapter 30 
selected by an eligible veteran if it has an educational 
objective (that is, one that leads to the awarding of a 
diploma, degree or certificate which reflects educational 
attainment) or a professional or vocational objective (that 
is, one that leads to an occupation) and the veteran is not 
already qualified for the objective of the program.  
38 C.F.R. §§ 21.7020(b) (13), (22), 21.7110(b).  A program of 
education can be a combination of subjects or unit courses 
pursued at an education institution.  The combination 
generally is accepted as necessary to meet requirements for a 
predetermined educational, professional or vocational 
objective.  38 C.F.R. § 21.7020(b)(23).  In certifying 
classes, the school maintains a written record of previous 
education and training of the veteran which clearly indicates 
that appropriate credit has been given by the school for 
previous education and training.  38 C.F.R. § 21.4253 (d)(3).  

In an Enrollment Certification dated August 1999, Laney 
College noted that it was submitting the certification for 
classes in the Associate degree program for African American 
Studies at the veteran's insistence; however, the college 
reported that it had determined that the veteran's course 
work for the period August 19, 1999 through December 17, 1999 
was not certifiable for several reasons.  Prior credit could 
not be evaluated because the veteran refused to submit an 
official copy of a transcript showing courses taken at 
Louisiana College, and the veteran had completed his major 
course work in African American Studies.  

In October 1999, the VA Education Liaison Officer notified 
the veteran that he could not be paid for enrollment for the 
period in question because the school could only certify 
those classes which would establish credit toward his 
objective.  

The report of an October 1999 audit conducted by an Education 
Compliance Specialist noted that payments of benefits for 
course enrollments leading to an Associates degree in 
African-American Studies for the period from Summer 1997 
through Spring 1998 were proper.  It was further noted, 
however, that the veteran was not entitled to additional 
payments as he had satisfied the degree requirements at the 
end of the Spring 1998 semester.  The veteran was noted to 
have a Bachelor's Degree from Louisiana College and had 
completed an additional 35 units of credit at Merritt/Laney 
Colleges prior to the summer of 1997.  After reviewing the 
unofficial transcript from Louisiana College, the Education 
Compliance Specialist determined that credit could be 
combined with Laney College course-work that would enable him 
to be eligible for his associate degree from Laney.  Laney 
College was unable to award the degree until the veteran's 
"official" transcripts from Louisiana College had been 
forwarded for an official degree evaluation.  It was noted 
that Laney College understand that it could only certify 
course enrollments that satisfy graduation requirements from 
the veteran's program and the College knows the requirements 
for evaluating, granting, and reporting prior credit as well 
as payments of benefits.  The veteran had failed to provide 
"official" transcripts.  The Education Compliance 
Specialist learned that the veteran was on a "Hold List" 
with Louisiana College and the institution will not send 
transcripts to someone until that "hold" is lifted.  

Based on a review of the record, the Board finds that the 
veteran is already qualified for the objective of the 
program; that is, he has met the requirements for an 
associate's degree in the African-American studies program at 
Laney College.  Although he has not yet been awarded the 
degree itself, the Board points out that the certifying 
institution as well as a VA Education Compliance Specialist 
have confirmed that the course requirements for that degree 
have been satisfied.  The degree can be awarded when the 
veteran supplies a transcript pertaining to earlier studies 
at another institution.  

The governing regulations cited to above clearly provide that 
VA will approve a program of education provided the veteran 
has not already satisfied the objectives of that program.  
That is not the case here.  Under the circumstances of this 
case, there is no legal basis upon which the veteran can 
establish entitlement to the education assistance that he 
seeks.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


ORDER

Service connection for PTSD is denied. 

Entitlement to education assistance benefits under Chapter 
30, Title 38, United States Code, for courses pursued from 
August 19, 1999 to December 17, 1999 is denied.

REMAND

In the March 1999 rating action on appeal, the RO denied 
claims of service connection for the following conditions, 
all claimed as due to undiagnosed illness: depression, lack 
of concentration and sleep disturbance; multiple joint pains; 
lightheadedness; stomach problems; and chest pain (heart 
problem).  In the NOD received in August 1999, the veteran 
noted his disagreement with the decision denying service 
connection for "undiagnosed illness."  The October 1999 SOC 
did not include those issues.  Although the RO re-adjudicated 
those claims in a January 2000 rating action, the Board 
points out the veteran had already submitted an NOD as to 
those issues.  To date, an SOC with respect to those issues 
has yet to be issued.  While the veteran has not submitted a 
timely substantive appeal, the Board is obligated to remand 
this case under the decision in Manlincon v. West, 12 Vet. 
App. 238 (1999). 

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should furnish to the veteran 
a statement of the case and provide him 
with an opportunity to submit a 
substantive appeal on the issues of 
entitlement to service connection for 
depression, lack of concentration and 
sleep disturbance; multiple joint pains; 
lightheadedness; stomach problems; and 
chest pain (heart problem), each claimed 
as due to undiagnosed illness.  The RO 
should furnish to the veteran a VAF 9 
(Appeal to the Board of Veterans' 
Appeals) for this purpose.  

2.  The veteran is hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected within 60 
days of the issuance of the SOC. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



